Citation Nr: 0635225	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease on a 
primary or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had Army active service from April 1969 to 
November 1971.  He also apparently had unverified, subsequent 
periods of duty for training (DUTRA) as an Army National 
Guard/Reserve member (addressed in the REMAND section below).

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for post-traumatic 
stress disorder (PTSD) and heart disease.

In October 1999, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  In a May 
2000 decision, the Board denied the veteran's claims.

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, an unopposed Motion for Remand was filed by the 
VA General Counsel, averring that remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2005)).  In an Order of May 2001, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the General Counsel's motion.  The VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
Court's Order in this matter has been placed in the claims 
file.

In March 2002, the Board undertook additional development on 
the appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)); and numerous additional private and VA 
medical records were obtained by the Board.  In a December 
2002 decision, the Board again denied the veteran's claims. 

The veteran appealed the Board's December 2002 decision to 
the Court.  In that litigation, an unopposed Motion for 
Remand was filed by the VA General Counsel, averring that 
remand was required based on the May 1, 2003 decision by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
that invalidated a portion of the Board's development 
regulations, specifically 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii). See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  In an Order 
of July 2003, the Court vacated the Board's decision and 
remanded the matter, pursuant to the General Counsel's 
motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

In response to a December 2003 motion, the veteran's case was 
advanced on the Board's docket.

In December 2003, the Board remanded the veteran's claims to 
the RO for further development.  Then, in a May 2006 rating 
decision, the RO granted the veteran's claim for service 
connection for PTSD and awarded a compensable disability 
evaluation.  The Board regards the RO's action as a complete 
grant of the benefits sought as to the veteran's claim for 
service connection for PTSD, and will confine its 
consideration to the remaining issue as set forth on the 
title page.

Finally, in a September 2002 signed statement, the veteran 
raised new claims of entitlement to service connection for 
hepatitis C, diabetes mellitus, type II, and high blood 
pressure.  However, it does not appear that the RO has yet 
considered these matters.  As, such, the veteran's claims for 
service connection for hepatitis C, diabetes mellitus, type 
II, and high blood pressure, are referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for heart disease that 
he variously argues is due to or aggravated by his PTSD.  As 
noted above, service connection for PTSD was granted by the 
RO in a May 2006 rating decision that awarded a 30 percent 
rating for the service-connected psychiatric disability.  A 
June 1997 VA examination report includes a diagnosis of 
moderate PTSD and, in April 2006, a VA examiner diagnosed 
PTSD, chronic for at least 10 years.

A January 1994 private hospital record indicates that the 
veteran had a history of coronary artery disease since 1990.  
An August 1993 private medical record includes a diagnosis of 
arteriosclerotic heart disease (ASHD) and, in October 2000, 
A.E.I., M.D., a private cardiologist, diagnosed ischemic 
heart disease.
 
The claims file reveals that in May 1998, the Social Security 
Administration (SSA) found the veteran totally disabled and 
eligible for benefits due to major depression and ischemic 
heart disease that began in May 1997.

The veteran maintains that he experienced symptoms of PTSD 
since his discharge from service.  He contends that the 
stress and anxiety associated with his service-connected PTSD 
contributed to his coronary artery disease.  He points to 
several medical articles he submitted in September 2006 that 
address the relationship of PTSD, tension, anxiety and heart 
disease risk. 

In support of his claim, the veteran also submitted an August 
2006 signed statement from C.D.H., M.D., a family 
practitioner, who noted his review of the veteran's military 
records and medical literature regarding the relationship 
between PTSD and heart disease.  Dr. C.D.H. stated that 
stress, depression, and anxiety were factors that can lead to 
heart disease and are symptoms of PTSD.  In Dr. C.D.H.'s 
opinion, the veteran's service-connected PTSD "at least 'as 
likely as not' contributed to his present condition of heart 
disease".

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006))

The Board notes that Dr. C.D.H.'s statement suggests that the 
veteran may have acquired heart disease from his service-
connected PTSD.  While "at least 'as likely as not' 
contributed" to the veteran's present heart disease is not 
an opinion on which the Board may rely for a grant of the 
benefits sought, without a rationale to support the opinion, 
nevertheless, the Board believes that further review of the 
appellant's claim is warranted.  See e.g., Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.)

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.

Thus, in this instance, although Dr. C.D.H.'s medical 
specialty appears to be family medicine, rather than 
cardiology, given his opinion as to a possible relationship 
between the veteran's service-connected PTSD and his 
developing or worsening heart disease after service, and 
given the provisions of the VCAA, the Board believes the 
appellant's appeal should be remanded to the RO for 
additional development as outlined below. 

Here, the veteran argues that his service-connected PTSD has 
caused him to develop heart disease, or made it worse.  In 
this respect, the Board believes the claims file should be 
referred to a VA examiner or independent medical doctor, who 
should conduct a thorough review of the file and examination 
of the veteran, and render an opinion as to whether there is 
any association between the veteran's service-connected PTSD 
and his diagnosed heart disease, apparently found in 1990.

As well, the Board observes that in June 2006 the RO provided 
the veteran with a supplemental statement of the case (SSOC) 
that addressed his claim for service connection for heart 
disease on a direct basis, but the RO did not consider the 
claim for service connection for heart disease as secondary 
to his service-connected PTSD.  This should be done prior to 
appellate consideration of the veteran's claim.

Lastly, in its December 2003 remand, the Board requested that 
the RO seek to verify the veteran's periods of DUTRA and 
ADUTRA in the Army National Guard/Reserve service.  

In October 2004, the National Personnel Records Center (NPRC) 
indicated that there were no additional service medical 
records regarding the veteran.  In February 2005, the RO 
received treatment records from the Alabama National Guard 
dated in 1973-4 and in 1981 and 1985.  However, there is 
nothing to reflect that the RO received a response to its 
February 2005 request for verification of the veteran's dates 
of DUTRA and ADUTRA Reserve service, as requested by the 
Board.  The Board believes further effort should be made to 
obtain this information.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice and 
assistance obligations have been 
satisfied in accordance with the 
statute, regulations, and all governing 
interpretive authority.

2.	The RO should again request the Office 
of the Commandant of the veteran's 
National Guard/Reserve unit(s)/Office 
of the Adjutant General, of the Alabama 
National Guard, to provide written 
verification of the dates of each 
period of his INACDUTRA and ACDUTRA for 
the record.

3.	In conjunction with the foregoing, the 
RO should invite the veteran to submit 
or identify any additional medical 
evidence in support of his claim.  
Based upon his response, the RO should 
obtain copies of any pertinent 
treatment records from identified 
source(s), if not already of record.  
Thereafter, any additional medical 
evidence submitted or obtained should 
be associated with the claims folder.

4.	The RO should then schedule the veteran 
for a VA examination by an appropriate 
medical doctor who is qualified to 
render an opinion with respect to the 
medical question on remand, preferably 
(if feasible) a physician with a 
specialty in cardiology.  A complete 
history of the claimed disorder should 
be obtained from the veteran.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The physician is 
requested to review the evidence of 
record, including the veteran's service 
medical records, together with his post 
service medical records, and the August 
2006 statement from Dr. C.D.H., and 
address the following questions:

a.	if heart disease is diagnosed, 
i.e., ischemic heart disease or 
arteriosclerotic heart disease, 
the medical specialist should 
assess the nature, severity, and 
manifestations of any heart 
disease found to be present.  The 
examiner is further asked to 
comment on the date of onset of 
the veteran's heart disease. 

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed heart 
disease was caused by military 
service, or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 
50-50 probability).

c.	The physician further should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that the veteran's 
diagnosed heart disease was caused 
by or aggravated by his service- 
connected PTSD.  The degree of 
heart disease that would not be 
present but for the service-
connected PTSD should be 
identified. 

d.	In rendering an opinion, the 
examiner is particularly requested 
to address the opinion of Dr. 
C.D.H. in August 2006 (to the 
effect that the veteran's PTSD at 
least as likely as not contributed 
to his present heart disease).  
The examiner is further requested 
to comment on the medical articles 
submitted by the veteran that 
address the relationship between 
PTSD and heart disease.  A 
rationale should be provided for 
all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed. 

5.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for heart disease, including 
as secondary to his service-connected 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2006 SSOC, with consideration of 
the veteran's claim for secondary 
service connection pursuant to 
38 C.F.R. § 3.310 (2006).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



